Citation Nr: 0124132	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  94-44 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 12, 1982, 
to August 9, 1982, and from September 1990 to July 1991.  His 
appeal initially came before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in November 1996 
for the purposes of clarifying his representative and 
scheduling him for a VA general medical examination, and 
again in August 1998 and August 1999 for additional 
development.  

In addition to remanding the claim for service connection for 
an acquired psychiatric disorder in August 1998, the Board, 
at that time, denied service connection for pneumonia, a low 
back disorder, an ingrown toenail, a disorder manifested by 
chest pain, and a gastrointestinal disorder.  In an August 
2001 statement, the appellant's representative argued that, 
under Karnas v. Derwinski, 1 Vet. App. 308, (1991), the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), required a remand 
regarding the issues of entitlement to service connection for 
pneumonia, a low back disorder, an ingrown toenail, a 
disorder manifested by chest pain, and a gastrointestinal 
disorder.  However, Karnas would not apply to those claims 
denied in the August 1998 Board decision because they were 
filed before the date of enactment of the VCAA and were final 
as of that date.  


REMAND

The appellant asserts that he has PTSD that developed as a 
result of his exposure to traumatic events he experienced 
while serving in Desert Storm during the Persian Gulf War, 
which included Scud attacks and warnings, along with seeing 
people killed.  The U. S. Armed Services Center for Research 
of Unit Records (USASCRUR) indicated in March 1999 that the 
appellant's unit in Desert Storm had been subjected to Scud 
attacks and warnings.  

The medical evidence in the claims file includes diagnoses of 
PTSD.  The initial mention of PTSD as a diagnosis of the 
appellant's psychiatric problems was in a November 1992 VA 
hospital summary, which stated that Psychiatric Services had 
seen him and had diagnosed obsessive compulsive disorder and 
mild PTSD.  Although the Board's August 1999 remand requested 
the November 1992 Psychiatric Services evaluation, it was not 
obtained.  A December 1992 VA psychology record was received, 
which reported impressions of marginal depression, and 
dependence and obsessive compulsive traits.  VA outpatient 
records show that a VA physician reported a diagnosis of PTSD 
in October 1996 and continued to repeat that diagnosis in 
records dated from February 1997 to January 2001.  A February 
1997 VA general medical examination report noted a diagnosis 
of PTSD with obsessive compulsive disorder from previous VA 
medical records.  

The Board attempted in its August 1998 and August 1999 
remands to have the appellant undergo psychiatric examination 
in order verify that he does, in fact, have PTSD, and that it 
is related to the events to which he was exposed during 
Desert Storm.  However, he failed to report for examinations 
scheduled in September 1999 and November 1999.  The 
appellant's representative requested in his August 2001 
statement that the appellant be afforded an additional 
opportunity to undergo a VA psychiatric examination.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  

The United States Court of Appeals for Veterans Claims 
(Court)  has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the Court has held that where remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, the Board finds that the Board's 
August 1999 remand was not fully complied with because the 
November 1992 Psychiatric Services evaluation report was not 
obtained. 

In light of the request by the appellant's representative 
that the appellant be given another opportunity to report for 
a psychiatric examination, and because the Board believes 
that another attempt to obtain the November 1992 Psychiatric 
Services evaluation is required, the case is remanded for the 
following actions:  

1.  The RO should contact the VA Medical Center 
in Houston, Texas, for the purpose of obtaining 
the notes from Psychiatric Services pertaining 
to the psychiatric evaluation that was reported 
to have been performed on the appellant during 
his November 1992 period of hospitalization.  
All records furnished should then be associated 
with the claims file.  

2.  The RO should schedule the appellant for a 
VA psychiatric examination in order to 
determine whether he has PTSD as a result of 
his military service.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current psychiatric disorders and 
to express opinions as to whether the diagnosis 
of PTSD is appropriate.  The examiner should 
specify whether the stressor of exposure to 
Scud missile attacks and alerts is sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the diagnosis of 
PTSD have been satisfied; and whether there is 
a link between the current symptomatology and 
the inservice stressor of Scud missile attacks 
and alerts found to be sufficient to produce 
PTSD by the examiner.  Should the examiner 
determine that the appellant's psychiatric 
symptomatology is indicative of a disorder 
other than PTSD, then the examiner should be 
requested to express an opinion as to whether 
the appellant has a psychiatric disorder that 
had its origin in service.  The report of the 
examination should include a complete rationale 
for all opinions expressed.  All diagnoses 
should be in accordance with DSM-IV(tm).  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

